 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAREEM J. HOWELL,                                 No. 1:19-cv-01353-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   I. CEBALLOS, et al.,
                                                       (Doc. No. 10)
15                      Defendants.
16

17           Plaintiff Kareem J. Howell is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 7, 2019, the assigned magistrate judge screened the complaint and found that

21   plaintiff had stated a cognizable claim against defendant N. Vera for retaliation and deliberate

22   indifference; and against defendant D. Allison for retaliation and deliberate indifference;

23   defendant I. Ceballos for retaliation, excessive force, and deliberate indifference; defendant I.

24   Medina for retaliation and excessive force; defendant D. Fugate for excessive force; and an

25   unidentified correctional officer for retaliation and deliberate indifference. (Doc. No. 8 at 16–17.)

26   However, the magistrate judge also determined that plaintiff’s claim against named defendant N.

27   Vera was improperly joined in this action under Rule 18 and 20 because plaintiff’s claim against

28   /////
                                                       1
 1   defendant N. Vera did not arise out of the same transaction, occurrence, or series of transactions

 2   as the other cognizable claims identified in the complaint. (Id. at 17.)

 3           Plaintiff was granted leave to file an amended complaint or notify the court of his

 4   willingness to proceed only on the claims found to be cognizable in the screening order. (Id. at

 5   18.) If plaintiff chose to proceed only on the cognizable claims identified in the screening order,

 6   plaintiff was directed to specify whether he wished to proceed on the claim against defendant N.

 7   Vera or the claims against the other defendants. (Id.) On October 24, 2019, plaintiff notified the

 8   court of his willingness to proceed only on the cognizable claim against defendant N. Vera

 9   identified by the magistrate judge in the screening order. (Doc. No. 9.)

10           Consequently, on November 1, 2019, the assigned magistrate judge issued findings and

11   recommendations, recommending that this action proceed on plaintiff’s claim against defendant

12   N. Vera for retaliation and deliberate indifference, and that all of his other claims be dismissed.1

13   (Doc. No. 10.) The findings and recommendations were served on plaintiff and contained notice

14   that any objections thereto were to be filed within fourteen days after service. (Id. at 2.) No

15   objections have been filed and the time in which to do so has now passed.

16           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

17   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

18   court concludes that the findings and recommendations are supported by the record and proper

19   analysis.

20   /////
21   /////

22   /////

23   /////

24   /////

25   /////

26   1
       The findings and recommendations recommended that all other claims and defendants be
27   dismissed for failure to state a claim. (Doc. No. 10 at 2.) However, given that in the screening
     order the court concluded that plaintiff has stated other cognizable retaliation claims, those claims
28   will be dismissed without prejudice in accordance with plaintiff’s consent. (See Doc. No. 9.)
                                                       2
 1        Accordingly,

 2        1. The findings and recommendations issued on November 1, 2019 (Doc. No. 10) are

 3              adopted;

 4        2. This action shall proceed only on plaintiff’s claim against defendant N. Vera for

 5              retaliation and deliberate indifference;

 6        3. All other claims and named defendant are dismissed from this action without prejudice

 7              to plaintiff’s filing of a separate action asserting those claims; and

 8        4. This action is referred back to the assigned magistrate judge for further proceedings

 9              consistent with this order.

10   IT IS SO ORDERED.
11
       Dated:     March 6, 2020
12                                                         UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
